Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 30, 2002, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
*778Claimant left her employment as a principal administrative accountant in order to take advantage of an early retirement incentive package. The Unemployment Insurance Appeal Board ruled that claimant voluntarily left her employment without good cause. Leaving one’s employment to accept an early retirement incentive package, when, as here, continuing work is available, does not constitute good cause for leaving employment (see Matter of Moisides [Commissioner of Labor], 264 AD2d 879 [1999]; Matter of Joseph [Sweeney], 246 AD2d 944 [1998]). Although claimant testified that she was strongly encouraged to take the retirement package and there were discussions regarding possible layoffs, she was never told that she would be fired or laid off in the event that she declined the retirement offer. Inasmuch as substantial evidence supports the Board’s decision, it will not be disturbed. In view of the forgoing, we also find no reason to disturb the Board’s finding that claimant made willful false statements to obtain benefits when she indicated that her employment ended due to lack of work.
Cardona, P.J., Mercure, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.